DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Corsello (Reg. # 41,688) on 03/15/2021.

The application has been amended as follows: 

In the claims:

Claim 2 (currently amended): The system according to claim 25, wherein [[a]] the processor is configured to acquire the impedance signal by causing an electric current to be passed between a given pair of the other electrodes while the pacing current is passed into the tissue.  

Claim 3 (currently amended): The system according to claim 2, wherein the processor is configured to acquire the impedance signal by: 
causing respective electric currents to be passed between a plurality of pairs of the other electrodes, including the given pair of the other electrodes, while the pacing current is passed into the tissue, and 
deriving the impedance signal from respective impedances measured between the pairs of the other electrodes while the electric currents are passed.

Claim 5 (currently amended): The system according to claim 25, 
wherein some of the other electrodes are configured to be coupled to a front of the subject and others of the other electrodes are configured to be coupled to a back of the subject, and 


Claim 6 (currently amended): The system according to claim 25, wherein [[a]] the processor is configured to navigate the catheter by repeatedly: 
[[A]]ascertaining the current location of the catheter, responsive
generating an output that indicates the ascertained location.  

Claim 8 (currently amended): The system according to claim 25, wherein [[a]] the processor is configured to identify a quivering pattern by identifying a longer amount of time between successive zero-crossings of a first portion of the impedance signal, relative to other portions of the impedance signal.  

Claim 9 (currently amended): The system according to claim 25, wherein [[a]] the processor is configured to identify a quivering pattern by identifying a larger amplitude of peaks of a first portion of the impedance signal, relative to other portions of the impedance signal.  

Claim 12 (currently amended): The system according to claim 25, 
wherein the pacing current is passed into the tissue during a plurality of time periods, and 
wherein [[a]] the processor is configured to identify that the phrenic nerve was stimulated by identifying a quivering pattern in those portions of the impedance signal corresponding to the time periods, but not in other portions of the impedance signal.  

Claim 14 (currently amended): The method according to claim 26, wherein acquiring the impedance signals comprises causing an electric current to be passed between a given pair of the other electrodes at least while the pacing current is passed into the tissue.  

s comprises: 
causing respective electric currents to be passed between a plurality of pairs of the other electrodes, including the given pair of the other electrodes, at least while the pacing current is passed into the tissue, 
measuring respective impedances between the pairs of the other electrodes while the electric currents are passed, and 
deriving the impedance signals from the respective impedances.  

Claim 18 (currently amended): The method according to claim 26, wherein navigating the catheter comprises repeatedly: 
4ascertaining the current location of the catheter, responsive
generating an output that indicates the ascertained location.  

Claim 25 (currently amended): A system for ablating a subject's tissue while protecting a phrenic nerve of the subject, said system comprising: 
a catheter comprising a distal tip having an ablation electrode, the distal tip movable within the subject's body; 
a pacing stimulator configured to generate pacing currents from the catheter; 
a radiofrequency generator configured to generate radio frequency ablation signals that are passed by the catheter into the subject's tissue; 
a plurality of other electrodes other than the ablation electrode configured to be electrically coupled to the body of the subject[[,]]; and
a processor configured to: 
navigate the catheter within the body of the subject to a particular location by ascertaining the current location of the catheter in response to the different respective impedances exhibited between the catheter and each of the other electrodes, 

acquire impedance signals that represent the impedance between one or more pairs of the other electrodes when such pacing current is passed from the catheter into the subject's tissue, 
based on the impedance signals; wherein the impedance signals which determine whether the phrenic nerve of the subject was stimulated by the pacing current are effective to indicate whether damage to the phrenic nerve may result if ablating of the subject's tissue at the current location of the catheter is performed.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 01/25/2021 (“Amendment”). Claims 2-6, 8, 9, 12, 14-18, 20, 21, and 24-26 are currently under consideration. The Office acknowledges the amendments to claims 9, 20, 21, 25, and 26. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest navigating an ablation catheter having an ablation electrode to a particular location using impedances between the catheter and each of a plurality of other electrodes, generating pacing currents from the catheter, and detecting, using an impedance between one or more pairs of the other electrodes, whether a phrenic nerve has been stimulated (i.e., using the other electrodes for navigation and detection of phrenic nerve stimulation, and detecting stimulation based on pacing from the catheter), as claimed, in combination with all other recited limitations.
Olson teaches, in an ablation catheter system, detecting motion associated with phrenic nerve stimulation (¶¶s 0028 and 0047). However, the motion is not caused by pacing but by the ablation procedure itself (¶ 0047).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ANDREY SHOSTAK/Examiner, Art Unit 3791